



COURT OF APPEAL FOR ONTARIO

CITATION: Royal Bank of Canada v. 2248606 Ontario Inc. (Fine
    Packaging), 2015 ONCA 686

DATE: 20151013

DOCKET: C59610

Gillese, Huscroft and Miller JJ.A.

BETWEEN

Royal Bank of Canada

Plaintiff (Respondent)

and

2248606 Ontario Inc. c.o.b. as Fine Packaging,
    Gurjinder Pooni,
Canadian Industrial Equipment Ltd.,
    Shahan Hussain and Imran Hussain also known as Iram Hussain
and the
    Canadian Imperial Bank of Commerce

Defendants (Appellants)

No one appearing for the appellants

Natalie Marconi, for the respondent

Heard: October 7, 2015

On appeal from the judgment of Justice Sidney N. Lederman
    of the Superior Court of Justice, October 15, 2014.

APPEAL BOOK ENDORSEMENT

[1]

On consent, the appeal is dismissed with costs to the respondent fixed
    at $35,000, all inclusive. Order to go as sought.


